               Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
____________________________________
JOEL LADSON                            :
4117 Trabert Ct.                       :
Dover, PA 17315                        :    CIVIL ACTION
                                       :
              Plaintiff,               :    No. ______________
                                       :
       v.                              :
                                       :
ES3, LLC                               :    JURY TRIAL DEMANDED
4875 N Susquehanna Trail               :
York, PA 17406                         :
       and                             :
ES3 YORK, LLC                          :
4875 N Susquehanna Trail               :
York, PA 17406                         :
                                       :
              Defendants.              :
____________________________________:

                                   CIVIL ACTION COMPLAINT

          Plaintiff, by and through his undersigned counsel, hereby avers as follows:

                                          INTRODUCTION

          1.       This action has been initiated by Joel Ladson (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) against ES3, LLC and ES3 York, LLC (hereinafter

collectively referred to as “Defendants” unless indicated otherwise) for violations of the Family

and Medical Leave Act (“FMLA” - 29 U.S.C. §§ 2601 et seq.) and Pennsylvania common law.

As a direct consequence of Defendants’ unlawful actions, Plaintiff seeks damages as set forth

herein.

                                   JURISDICTION AND VENUE

          2.       This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because this civil action arises under laws of the United States.
             Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 2 of 10




        3.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International Shoe

Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district, and in addition, Defendants are deemed to reside where they are subject

to personal jurisdiction, rendering Defendants residents of the Middle District of Pennsylvania.

                                               PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult individual, with an address as set forth in the caption.

        7.       Defendant ES3, LLC is a third party logistics provider with locations throughout

the United States, including its “flagship facility” in York, Pennsylvania – where Plaintiff

physically worked.

        8.       Defendant ES3 York, LLC is upon information and belief a subsidiary of

Defendant ES3, LLC that operates and manages the location at which Plaintiff worked in York,

Pennsylvania.

        9.       Upon information and belief, because of their interrelation of operations, common

ownership or management, centralized control of labor relations, common financial controls, and

other factors, Defendants are sufficiently interrelated and integrated in their activities, labor




                                                    2
          Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 3 of 10




relations, ownership and management that they may be treated as a single and/or joint employer

for purposes of the instant action.

        10.      At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.

                                        FACTUAL BACKGROUND

        11.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        12.      Plaintiff was hired by Defendants on or about January 29, 2018.

        13.      Plaintiff was employed as an “Incentive Selector” working Friday through

Tuesday, 10-12 hour shifts.

        14.      At all times relevant herein, Plaintiff was directly and indirectly supervised by

various individuals, including but not limited to D2S Supervisor, Scott Ware (hereinafter

“Ware”) and Shift Operations Manager, Brian Diggs (hereinafter “Diggs”)

        15.      Throughout his employment with Defendants, Plaintiff performed his job well

and did not experience any significant work-place issues until in or about early 2020 – discussed

further infra.

                                       Plaintiff’s Hand Injury

        16.      In or about late February of 2020, Plaintiff injured his hand while performing

work for Defendants and reported the same to Defendants’ management.

        17.      Following his injury, Plaintiff took approximately 2-3 days off until he could see

a worker’s compensation panel physician.




                                                   3
          Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 4 of 10




        18.    Following his visit with Defendants’ worker’s compensation panel physician on

or about February 24, 2020, Plaintiff was sent back to work full-duty (without performing any x-

ray of his hand) but told only to work as tolerated.

        19.    Plaintiff returned to work but the pain in his hand became too unbearable and he

had to call out of work.

        20.    As a result, Plaintiff asked Defendants if he could see a different worker’s

compensation panel physician because he did not believe the first physician properly diagnosed

his injury.

        21.    Plaintiff’s request was granted and he saw another physician on or about March 2,

2020 who performed an x-ray on his hand and determined that he had a “displaced and

malrotated proximal phalanx fracture of the small finger” in his right hand.

        22.    As a result of his aforesaid diagnosis, Plaintiff was scheduled for surgery on or

about March 12, 2020.

        23.    From the moment that Plaintiff injured his hand at work, Defendants’

management’s attitude towards Plaintiff changed completely and he began being treated in a

very hostile manner.

        24.    For example, but not intending to be an exhaustive list:

                    i. Between March 2, 2020 and March 12, 2020 (the day Plaintiff was

                       scheduled for surgery), Plaintiff was told by Defendants’ management that

                       he had to report to work (regardless of the fact that this hand was in a lot

                       of pain) because Defendants had light duty work available for him;

                   ii. Plaintiff was scheduled for surgery on or about March 12, 2020 (a

                       Thursday) and was advised by his doctor to take the weekend to rest




                                                 4
         Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 5 of 10




                      following his surgery (if not longer). Defendants’ management informed

                      Plaintiff that they wanted him to come into work the very next day after

                      his surgery, stating that they had light duty work for him. Plaintiff was

                      unable to report to work for four days immediately following his surgery.

                      However, Plaintiff was afraid he was going to lose his job and therefore

                      reported to work on Tuesday, March 17, 2020, performing work with one

                      hand;

                  iii. When Plaintiff would call out of work because the pain associated with his

                      hand injury was unbearable (before and after his surgery), Defendants’

                      management completely disregarded Plaintiff’s physical pain, questioned

                      why he was calling off, and would continuously tell Plaintiff that he

                      should be reporting to work because they had light duty for him;

                  iv. Plaintiff was told that he was calling out “too much;” and

                   v. Plaintiff’s was subjected to comments from various members of

                      Defendants’ management questioning whether Plaintiff was actually

                      injured and/or the severity of his injury and also whether Plaintiff’s

                      absences during the relevant time frame were really associated with his

                      hand injury.

       25.     Furthermore, despite knowing that Plaintiff was suffering from a serious health

condition (his aforesaid hand condition) and was taking time off from work to care for and/or

treat for said condition, Defendants did not properly inform Plaintiff of his individualized FMLA

rights; thus, Defendants failed to follow proper notice, designation, and informational regulations

of the FMLA.




                                                5
              Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 6 of 10




            26.      As a result, Defendants’ management assessed attendance points against Plaintiff

and issued him progressive discipline for absences related to his aforesaid hand injury (before

and after surgery).

            27.      Plaintiff remained on light duty for his aforesaid hand injury until in or about June

of 2020, taking intermittent time off related to the same and being issued disciplined as a result

thereof.

                                            Plaintiff’s Warts On His Feet

            28.      Before his aforesaid surgery, Plaintiff began treating for warts on his feet, which

he believed were also associated with the work he was performing for Defendants.

            29.      Plaintiff began treating for this condition in or about early February of 2020.1

            30.      The warts on Plaintiff’s feet made it difficult for Plaintiff to walk 10-12 hours a

day for several days at a time.

            31.      Therefore, following his aforesaid hand surgery and more so towards the end of

his employment with Defendants, Plaintiff began taking more time off related to the warts on his

feet.

            32.      Plaintiff would inform Defendants’ management of the reason he was taking

intermittent time off work and in response, Plaintiff was told that he needed to “stop calling out”

and that he had already taken too much time off related to his hand.

            33.      Plaintiff also informed Defendants’ management that he believed the warts on his

feet were caused by his employment with Defendants and that he needed to seek medical

treatment for the same; however, Defendants’ management ignored Plaintiff and never had him

file an incident report or offered him the ability to file a worker’s compensation claim.


1
    Plaintiff continues to treat for this condition in the present day.



                                                                6
          Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 7 of 10




                               Plaintiff’s Termination from Defendants

        34.    Plaintiff was never advised by Defendants’ management of his FMLA rights or

his ability to take intermittent protected medical leave for any of his health conditions (including

his aforesaid warts). Instead, Defendants’ management continued to assess points against

Plaintiff for absences related to his serious health conditions and issue him progressive discipline

until he was ultimately terminated on or about September 9, 2020.

        35.    The reason provided for Plaintiff’s termination was attendance, following

progressive disciplinary steps (discipline which again was associated with the time he took off

for his serious health conditions – discussed supra).

        36.    Plaintiff believes and therefore avers that he was harassed, disciplined, and

ultimately terminated from his employment with Defendants because of his worker’s

compensation claim/injury and/or in violation of the FMLA.

                                            Count I
                 Violations of the Family and Medical Leave Act ("FMLA")
                                 (Retaliation & Interference)
                                  -Against Both Defendants-

        37.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        38.    Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

        39.    Plaintiff requested leave from Defendants, his employers, with whom he had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).

        40.    Plaintiff had at least 1,250 hours of service with Defendants during his last full

year of employment prior to his requested for intermittent medical leave (for both his hand injury

and wart condition).



                                                 7
          Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 8 of 10




        41.    Defendants are engaged in an industry affecting commerce and employs fifty (50)

or more employees for each working day during each of the twenty (20) or more calendar work

weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

        42.    Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.

        43.    Defendants committed interference and retaliation violations of the FMLA by

inter alia: (1) taking actions towards Plaintiff that would dissuade a reasonable person from

exercising his rights under the FMLA, including but not limited to issuing Plaintiff discipline

related to FMLA-qualifying absences and making negative comments associated with his

intermittent medical leave; (2) counting FMLA-qualifying absences against Plaintiff in making

the decision to issue him progressive discipline and ultimately terminate his employment; (3)

considering Plaintiff’s FMLA needs in making the decision to issue him progressive discipline

and/or terminated his employment; (4) issuing Plaintiff progressive discipline and/or terminating

his employment in retaliation for requesting and/or utilizing FMLA-qualifying leave; and/or (5)

failing to properly inform Plaintiff of his individualized FMLA rights and thus, failing to follow

proper notice, designation, and informational regulations of the FMLA.

        44.    These actions as aforesaid constitute violations of the FMLA.

                                          Count II
                              Common-Law Wrongful Discharge
                                  (Public Policy Violation)
                                 -Against Both Defendants-

        45.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                 8
         Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 9 of 10




       46.     Upon information and belief, Plaintiff was terminated in substantial part for

making a claim for worker’s compensation benefits and/or seeking worker’s compensation

benefits and/or for his work-related injuries (as discussed supra).

       47.     It is against Pennsylvania’s public policy for an employee to be terminated for

making a worker’s compensation claim and/or seeking worker’s compensation benefits. These

actions as aforesaid constitute wrongful termination in Pennsylvania. See Shick v. Shirey, 552

Pa. 590, 716 A.2d 1231 (1997); Rothrock v. Rothrock Motor Sales, Inc., 584 Pa. 297, 883 A.2d

511, 516 (2005).

       48.     The mere temporal proximity and the animosity exhibited by Defendants’

management between Plaintiff’s claim for worker’s compensation and his termination creates an

inference that his termination was in retaliation for making such a claim.

       49.     These actions as aforesaid constitute wrongful termination in Pennsylvania.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay

increases, bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.

       B.      Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendants for their willful, deliberate, malicious and outrageous conduct and to deter

Defendants or other employers from engaging in such misconduct in the future;




                                                 9
         Case 1:21-cv-01336-SHR Document 1 Filed 07/30/21 Page 10 of 10




       C.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress / pain and

suffering);

       D.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.



                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                             By:
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: July 30, 2021




                                                10
